     Case 3:20-cv-00530-GPC-JLB Document 10 Filed 01/21/21 PageID.213 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANGELICA GRACIA GONZALEZ,                          Case No.: 20-cv-530-GPC-JLB
12                                      Plaintiff,
                                                         ORDER:
13    v.
                                                         (1) DIRECTING U.S. MARSHAL TO
14    ELAINE L. CHAO, Secretary Department
                                                         EFFECT SERVICE; AND
      of Transportation,
15
                                      Defendant.         (2) SETTING STATUS HEARING
16
17                                                       [ECF No. 9]
18         On January 12, 2021, Plaintiff filed nunc pro tunc a response letter to this Court’s
19   Order to Show Cause. ECF No. 9. The response letter expressed Plaintiff’s difficulties
20   in effecting service. See id.
21         Construing the pro se Plaintiff’s response liberally, see Bernhardt v. Los Angeles
22   Cty., 339 F.3d 920, 925 (9th Cir. 2003), the Court constructs Plaintiff’s plea as needing
23   assistance from the U.S. Marshal to effect service. See 28 U.S.C. § 1915(d) (discussing
24   the service process for proceedings in forma pauperis). The Court GRANTS Plaintiff’s
25   request for U.S. Marshal service pursuant to Federal Rule of Civil Procedure 4(c)(3).
26
27
                                                     1
28                                                                               20-cv-530-GPC-JLB
     Case 3:20-cv-00530-GPC-JLB Document 10 Filed 01/21/21 PageID.214 Page 2 of 2




 1         Accordingly, the Court DIRECTS the Clerk of the Court to re-issue a summons as
 2   to Plaintiff’s Complaint upon Defendant, and provide Plaintiff with the “IFP Package,”
 3   consisting of the following:
 4         1.     The re-issued Summons;
 5         2.     A certified copy of this Order;
 6         3.     A certified copy of the Court’s Order granting Plaintiff’s motion to proceed
 7                in forma pauperis, ECF No. 5;
 8         4.     A certified copy of the Complaint; and
 9         5.     A blank U.S. Marshal Form 285.
10         Plaintiff shall complete the U.S. Marshal Form 285, and forward the Form 285
11   along with the rest of the IFP Package to the U.S. Marshal. The Court reminds Plaintiff
12   that plaintiffs must comply with the special requirements outlined in Federal Rule of
13   Civil Procedure 4(i) for serving the United States and its agencies, officers, or employees.
14         Upon receipt of the IFP Package, the U.S. Marshal is ORDERED to serve a copy
15   of the Complaint and re-issued Summons upon the Defendant as directed by Plaintiff on
16   the complete U.S. Marshal Form 285. All costs of service will be advanced by the
17   United States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3). In addition, for good
18   cause appearing, the Court EXTENDS the time for effecting service for 45 days,
19   pursuant to Federal Rule of Civil Procedure 4(m).
20         IT IS FURTHER ORDERED that a telephonic status hearing be set on March
21   12, 2021 at 1:00 PM for briefing on Plaintiff’s prosecution of the case.
22         IT IS SO ORDERED.
23
24   Dated: January 21, 2021
25
26
27
                                                    2
28                                                                               20-cv-530-GPC-JLB
